Citation Nr: 0526747	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Barrette's 
esophagitis.

2.  Entitlement to service connection for cancer of the 
nasopharynx claimed as due to asbestos exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of an 
injury of the left wrist, to include arthritis.

5.  Entitlement to service connection for bilateral heel 
spurs.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1958 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2002 and later by 
the Department of Veterans Affairs (VA)  Regional Office 
(RO).  A hearing was held before the undersigned Veterans Law 
Judge in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims file, the Board concludes that 
additional relevant evidence may exist which has not been 
obtained.  In this regard, the Board notes that the veteran 
has reported that he was granted disability benefits from the 
Social Security Administration in 1983.  The Board concludes 
that the VA has an additional duty to assist with the 
development of evidence as the VA has not obtained evidence 
from the Social Security Administration regarding the 
veteran's claim for benefits with that organization.  Efforts 
to obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and Social Security 
Administration records.  See Counts v. Brown, 6 Vet. App. 473 
(1994); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
(in deciding a claim for an increased rating, SSA's decision 
is "pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the claims for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that additional VA medical records may 
exist which have not been obtained.  During the hearing, the 
veteran and his representative indicated that additional 
relevant medical treatment was obtained from the VA since the 
time when records were previously obtained.  In particular, 
it was indicated that he was recently treated for heel spurs 
at the Chillicothe facility.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the veteran contends that he sustained injuries in service 
which resulted in current orthopedic disabilities.  The Board 
notes that the veteran's service medical records document a 
chip fracture to the left wrist, as well as treatment for a 
back injury.  However, no nexus opinion has been obtained 
regarding whether any current disability is attributable to 
those injuries.  A VA joints examination would allow an 
opportunity to obtained a fully informed medical opinion as 
to such matters.    

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should attempt to obtain 
all VA treatment records which are not 
already of record such as the recent VA 
treatment records from the Chillicothe 
facility.  VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  The RO/AMC should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
joints examination to determine the 
nature and etiology of any disabilities 
of the left wrist, lumbosacral spine, and 
heels which the veteran may currently 
have.  The claims folder, including the 
service medical records should be made 
available to and reviewed by the examiner 
before the examination.  The examiner 
should record the full history of the 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to the left wrist and back 
injuries documented in the service 
medical records.  The examiner should 
also offer an opinion as to the 
likelihood that any heel spurs found on 
examination are related to physical 
strain of training and duties during 
service.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


